Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement [Paragraphs 2-6].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 16, 18, 19, 21, 23, 24, and 26-30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from other claims.  See MPEP § 608.01(n).  Accordingly, claims 16, 18, 19, 21, 23, 24, and 26-30 are not been further treated on the merits.
Claim 16 depends from claim 15 and claim 14.
Claim 18 depends from claim 17 and either claim 12 or claim 15.
Claim 21 depends from claims 15, 12, 10, and 1.
Claims 23 and 26 each depend from claim 22 and claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2-15, 17, 20, 25, and 31 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	The claims are replete with the claimed invention as being at least one of the following: 
“the body” [Claims 2, 3, 6, 8, 12, and 17],
“the access opening” [Claim 4], 
“the lid” [Claim 5],
“the mechanical suction cup” [Claim 7],
“the operating mechanism” [Claim 9], 
“mechanical lever” [Claim 10], 
“the return spring” [Claim 11], 
“the hopper” [Claims 13-15], 
“the dispending mechanism” [Claim 18], 
“method of product transfer” [Claim 19], 
“the flow regulator” [Claim 20], 
“the eating bowl” [Claim 25], and
“the food product” [Claim 31].  

However, is the overall claimed invention a dry food dispenser, or something else?  Review the prior art references cited in the PTO-892 Notice of References Cited to see how to write the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinney (4,029,051).
Re Claims 1 and 22, McKinney – an animal feeding device – discloses a dry food dispenser [10] with a hollow body [14] with an eating bowl [32].


Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (6,055,932).
Re Claims 1 and 22, Weber – an animal feeding device – discloses a dry food dispenser [100] with a hollow body [102] with an eating bowl [104, attached with an adapter 300].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736